Marvin, Justice.
The application is premature. The defendants have twenty days within which to appear and answer, after the expiration of the time prescribed by the order for publication. The service of the summons is not complete, until the expiration of that time {Code, § 137).
I have also held, in cases where the publication of the summons had been ordered, and service of a copy of the summons and complaint had been personally made, out of the state, that the defendant had twenty days to appear and answer, after the *200expiration of the time prescribed in the order for the publication. That such personal service, out of the state, was only equivalent to the publication of the summons and the deposit of a copy of the summons and complaint in the post office (§ 135).